                    Case 1:20-cv-02138-TSC Document 4
                                                    6 Filed 08/06/20
                                                            09/29/20 Page 1 of 6
                                                                               4

                                                                                                            FOIA SummRQs
                                                                                                            1/1



                                        UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF COLUMBIA


      Government Accountability Project
                                                       )
                       Plaintiff                       )
                                                       )
               v.                                      )               Civil Action No.   20-cv-02138-TSC
         U.S. Department of Treasury                   )
                                                       )
                       Defendant                       )



                                         SUMMONS IN A CIVIL ACTION

To:    (Defendant’s name and address)
                                        U.S. Department of Treasury
                                        1500 Pennsylvania Avenue, NW
                                        Washington, DC 20220




       A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                      Joshua Burday
                      Loevy & Loevy
                      311 N. Aberdeen St., 3rd Fl.
                      Chicago, IL 60607




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                              ANGELA D. CAESAR, CLERK OF COURT



Date: 08/06/2020                                                       /s/ Simone Bledsoe
                                                                       Signature of Clerk or Deputy Clerk
Case 1:20-cv-02138-TSC Document 6 Filed 09/29/20 Page 2 of 4
9/29/2020                 Case 1:20-cv-02138-TSC Document     6 Filed
                                                 USPS.com® - USPS        09/29/20
                                                                  Tracking® Results Page 3 of 4


   USPS Tracking
                                               ®                                                    FAQs   




                                                   Track Another Package   +




                                                                                                  Remove   
   Tracking Number: 70191120000057918454

   Your item was delivered at 3:43 am on August 14, 2020 in WASHINGTON, DC 20038.




     Delivered




                                                                                                           Feedback
   August 14, 2020 at 3:43 am
   Delivered
   WASHINGTON, DC 20038

   Get Updates          




                                                                                                     
       Text & Email Updates


                                                                                                     
       Tracking History


                                                                                                     
       Product Information



                                                          See Less   




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.



https://tools.usps.com/go/TrackConfirmAction                                                                     1/2
9/29/2020                 Case 1:20-cv-02138-TSC Document     6 Filed
                                                 USPS.com® - USPS        09/29/20
                                                                  Tracking® Results Page 4 of 4



                                                         FAQs




                                                                                                  Feedback




https://tools.usps.com/go/TrackConfirmAction                                                            2/2
